Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowability Notice
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
See applicant’s arguments submitted 2/25/2021. 
	Furthermore, claim 1 (and claim 14) was previously rejected under 35 USC 103 over Kim in view of Shih, and Yang. However, as amended in the response filed 2/25/2021, it is believed at least an additional reference will be required to reject claim 1 (and its dependents).   The same goes for independent claim 14. Because of a requirement for an additional reference, it is deemed unreasonable to provide a rejection of claims 1 and 14 since the amendments likely reflect a narrow construction of the claims. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        


/NABIL H SYED/Primary Examiner, Art Unit 2683